Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathy A. Wojtalewicz on 6/28/2022.

The application has been amended as follows: 

*** BEGIN EXAMINER’S AMENDMENTS ***
AMENDMENTS TO THE CLAIMS
1. (CURRENTLY AMENDED) An apparatus comprising: 
a network interface to receive: first metadata associated with a first dataset at a first data source; and second metadata associated with a second dataset at a second data source; 
a processor to determine a first series and a second series of variance values associated with first metadata and second metadata, wherein the first series comprises a first numerical variance between counts of the respective plurality of tables counts of the respective plurality of columns 
a memory storage unit to store the first series and the second series; 
an analysis engine to: 
in response to the first numerical variance results of the first series being below a first predetermined threshold variance and the second numerical variance results of the second series being below a second predetermined threshold variance: confirming that the first data source and the second data source are compatible; and
in response to the first numerical variance results of the first series being above a first predetermined threshold variance: generating an error message; allowing an evaluation of one or more of the first series of variance values and the first metadata to determine whether an exception is to be granted; when the exception is granted, confirming that the first data source and the second data source are compatible, when the exception is not granted, not confirming that the first data source and the second data source are compatible; and 
an orchestration engine to combine the first dataset from the first data source with the second dataset from the second data source to generate a combined dataset when compatibility between the first data source and the second data source is confirmed.

2. (original) The apparatus of claim 1, wherein the processor calculates a variance value by a joining process of the first metadata with the second metadata.

3. (CANCELLED)

4. (CANCELLED)

5. (CANCELLED)

6. (PREVIOUSLY PRESENTED) The apparatus of claim 1, wherein first predetermined threshold variance is five percent.

7. (CANCELLED)

8. (CURRENTLY AMENDED) The apparatus of claim [[7]] 1, wherein the analysis engine is further to quantify a difference between the first data source and the second data source.

9. (CURRENTLY AMENDED) A method comprising: 
receiving via a network interface: first metadata associated with a first data source, the first metadata indicating first quantities of first database elements for the first data source; and second metadata associated with a second data source, the second metadata indicating second quantities of second database elements for the second data source; 
generating a first numerical variance between counts of the respective plurality of tables 
in response to the first numerical variance being below a first predetermined threshold variance: generating a second numerical variance between counts of the respective plurality of columns 
in response to the second numerical variance being below a second predetermined threshold variance, confirming that the first data source and the second data source are compatible; and, in response to the confirming: 
combining a first dataset from the first data source with a second dataset from the second data source to generate a combined dataset; and
in response to the first numerical variance being above the first predetermined threshold variance, one of:
generating an error message; allowing an evaluation of one or more of the first numerical variance and the first metadata to determine whether an exception is be granted; when the exception is granted, confirming that the first data source and the second data source are compatible and combining the first dataset and the second dataset; and when the exception is not granted, not confirming that the first data source and the second data source are compatible and not combining the first dataset and the second dataset; or,
correcting one of the first data source and the second data source prior to combining the first dataset and the second dataset.

10. (CANCELLED)

11. (CANCELLED)

12. (CANCELLED)

13. (CANCELLED)

14. (CURRENTLY AMENDED) A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising: 
instructions to receive: first metadata associated with a first data source; and second metadata is associated with a second data source, 
wherein the first metadata includes: a first table count of a plurality of first database tables; and a first column count of a plurality of columns of the first database tables of the first data source; and 
wherein the second metadata includes: a second table count of a plurality of second database tables and a second column count of a plurality of columns of the second database tables of the second data source; 
instructions to determine a first series of variance values associated with the first metadata and the second metadata, and to determine a second series of variance values associated with the first metadata and the second metadata, wherein the first series comprises a first numerical variance between the first table count and the second table count, and wherein the second series comprises a second numerical variance between the first column count and the second column count; 
instructions to confirm compatibility between the first data source and the second data source by: 
determining that the first numerical variance results of the first series passes a first compatibility test when the first numerical variance is below a first predetermined threshold variance; and, in response: 
determining that the second numerical variance results of the second series passes a second compatibility test when the second numerical variance is below a second predetermined threshold variance; and 
in response to the first compatibility test and the second compatibility test being passed, confirming that the first data source and the second data source are compatible; 
instructions to combine a first dataset from the first data source with a second dataset from the second data source to generate a combined dataset when compatibility between the first data source and the second data source is confirmed; and
instructions to, in response to determining that the first compatibility test is failed when the first numerical variance is above the first predetermined threshold variance, correcting one of the first data source and the second data source prior to combining the first dataset and the second dataset.

15. (CANCELLED)

16. (CANCELLED)

17. (CANCELLED)

18. (CANCELLED)
*** END EXAMINER’S AMENDMENT ***

Allowable Subject Matter
Claims 1, 2, 6, 8, 9, and 14 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims have been found to not be merely an abstract idea as defined under 35 USC 101.  As stated in the paragraphs 1 and 9-10 of the applicant’s specification, the invention improves the efficiency of retrieving, combining, migrating, and manipulating multiple large volumes and complex data sets such that would not be practically performed within a human mind.
The claims were also not interpreted to invoke 35 USC 112 (f) as the apparatus as claimed by the applicate was defined as a computer apparatus in paragraph 13 of the applicant’s specification and the memory storage unit was defined to be a non-transitory machine-readable storage medium in paragraph 21 of the applicant’s specification.
The claims as amended presents an apparatus, method, and non-transitory machine-readable medium comprising: a network interface to receive: first metadata associated with a first dataset at a first data source; and second metadata associated with a second dataset at a second data source; a processor to determine a first series and a second series of variance values associated with first metadata and second metadata, wherein the first series comprises a first numerical variance between the counts of the respective plurality of tables from the first metadata and the second metadata, and the second series comprises a second numerical variance between the counts of the respective plurality of columns from the first metadata and the second metadata; a memory storage unit to store the first series and the second series; an analysis engine to: in response to the numerical variance results of the first series being below a first predetermined threshold variance and the numerical variance results of the second series being below a second predetermined threshold variance: confirming that the first data source and the second data source are compatible; and in response to the numerical variance results of the first series being above a first predetermined threshold variance: generating an error message; allowing an evaluation of one or more of the first series of variance values and the first metadata to determine whether an exception is to be granted; when the exception is granted, confirming that the first data source and the second data source are compatible, when the exception is not granted, not confirming that the first data source and the second data source are compatible; and an orchestration engine to combine the first dataset from the first data source with the second dataset from the second data source to generate a combined dataset when compatibility between the first data source and the second data source is confirmed.  While using metadata analysis to confirm dataset compatibility is generally known in the art, when the applicant’s amended invention is taken as a whole, the prior art does not explicitly teach utilizing both table count and column count variance analysis for determining compatibility and combining multiple sources in the specific processes as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        6/30/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152